department of the treasury internal_revenue_service washington d c s tax_exempt_and_government_entities_division uicss feb se t ep ravts legend taxpayer a taxpayer b taxpayer c bank n court t state w date date date date date trust t ira x ira y dear this is in response to the request for letter_ruling submitted by your authorized representative on your behalf as supplemented by correspondence dated page in which your authorized representative requests letter rulings under sec_401 and sec_691 of the internal_revenue_code code the following facts and representations support your ruling_request and taxpayer a died on date at age prior to attaining his required_beginning_date as that term is defined in code sec_401 taxpayer b is one of his four surviving sons at his death taxpayer a owned an individual_retirement_account ira x with bank n of which his four sons were equal named beneficiaries is disabled and his taxpayer b pursuant to a beneficiary designation dated date is eligible to receive mother taxpayer c is his legal guardian guardian taxpayer b medicaid and other public benefits and it is represented that such eligibility could lapse if he directly owned a portion of ira x the ira x custodian set_aside the shares of taxpayer b’s three brothers in separate sub-iras separate_accounts for their benefit on or about date shares of taxpayer b’s three brothers were not distributed as part of said set_aside taxpayer b’s share has not been distributed from ira x except for required minimum on his behalf it distributién s rmd s made to the guardian since calendar_year has been represented that the subdivision of ira x into three separate iras shares for taxpayer b’s three brothers with taxpayer b’s share remaining in ira x was done on an equal pro_rata basis the a state w court court t a court of competent jurisdiction acting on a petition authorizing the creation of a_trust by the guardian issued an order dated date for the taxpayer’s benefit intended to qualify as a special needs trust trust t ’ under state and federal_law it is represented that if trust t qualifies as a special needs trust the trust assets will not be considered as assets of taxpayer b in determining his eligibility to receive public benefits the terms of trust t provide that the guardian is the trustee and taxpayer b is the sole beneficiary of trust t during his lifetime the guardian may distribute to or apply for the benefit of taxpayer b so much of the net_income and principal of trust t as appears advisable in her sole discretion the guardian may accumulate any or all of trust t income income not distributed in the current_year shall be added to principal upon taxpayer b’s death the balance of trust t shall be distributed to the state w department of children and families to the extent necessary to satisfy the total medical assistance paid for taxpayer b’s benefit by that department during his life the remaining balance shall be distributed to taxpayer b’s heirs at law under the state w law of intestacy in a manner and proportion provided in trust t the guardian has disclaimed her contingent_remainder interest as one of taxpayer b’s heirs at law in trust t by means of a disclaimer dated date the service will assume that said disclaimer falls within code sec_2518 for purposes of this letter_ruling page the guardian proposes to transfer with state court approval taxpayer b’s share as ys beneficiary thereof of ira x to an ira benefiting trust t and the beneficiary ies thereof it has been represented that pursuant to said transfer ira x shall be re-titled ira y based on the above facts and representations you through your authorized representative request the following letter rulings that the transfer of ira x as described above to trust t will be disregarded for federal income purposes and will not be considered a transfer under code sec_691 and the trustee of trust t guardian may calculate the annual distributions required under code sec_401 made applicable to iras x and y ‘pursuant to code sec_408 to be made to trust t from ira y using taxpayer b’s life expectancy with respect to your first letter_ruling request sec_691 of the code provides that the amount of all items of gross_income in respect of a decedent ird which are not properly includible in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent page revrul_92_47 1992_1_cb_198 holds that a distribution to the beneficiary of a decedent’s ira that equals the amount of the balance in the ira at the decedent’s death less any nondeductible_contributions is ird under code sec_691 that is includable in the gross_income of the beneficiary for the taxable_year the distribution is received sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under code sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse revrul_85_13 1985_1_cb_184 concludes that if a grantor is treated as the owner of a_trust the grantor is considered to be the owner of the trust assets for federal_income_tax purposes therefore a transfer of the grantor’s assets to the trust is not recognized as a sale or disposition for federal_income_tax purposes based solely on the facts and representations submitted we conclude with respect to your first ruling_request that trust t is currently a grantor_trust all of which is treated as owned by taxpayer b under sec_671 and sec_677 therefore the transfer of taxpayer b’s share of ira x to trust t is not a sale or disposition of said share of the ira for federal_income_tax purposes and is not a transfer for purposes of sec_691 with respect to your second ruling_request code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- - will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated page beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_401gi provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides in general that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age code sec_401 defines designated_beneficiary as any individual designated as a beneficiary by the employee ira holder with further respect to your second ruling_request final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date for determining required distributions for calendar_year proposed_regulations the proposed_regulations or the final regulations in addition the final regulations have been modified in part see lr b date the modification to the final regulations may calendar_year also be relied upon with respect to required distributions for the taxpayers may rely on the page sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died this rule also applies if another individual isa designated_beneficiary in addition to the employee’s ira holder’s surviving_spouse sec_1_401_a_9_-3 of the final regulations q a-4 a provides in relevant part that in the absence of a plan provision to the contrary with respect to an individual who dies prior to reaching his required_beginning_date if said individual has designated a beneficiary distributions from his plan or ira are to be made in accordance with the life_expectancy_rule of code sec_401 and iv sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately in subsequent calendar years the following the calendar_year of the employee’s death applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan sec_1_401_a_9_-5 of the final regulations q a-7 a provides in summary that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the named beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period page sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death q a-4 further provides that consequently any person who was a beneficiary as of the date of the employee’s ira holder’s death but is not a beneficiary as of that september eg because the person receives the entire benefit to which he is entitled before that september is not taken into account in determining the distribution period for required minimum distributions after the employee’s death accordingly if a person disclaims entitlement to the employee’s benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefit in lieu of that person the disclaiming person 1s not taken into account in determining the person’s designated_beneficiary sec_1_401_a_9_-8 of the final regulations qs as-2 and provide the rules that apply if the ira ofa deceased ira holder is divided into separate_accounts for purposes of code sec_401 sec_1_401_a_9_-8 of the final regulations q a-2 a provides that if an employee’s ira holder’s benefit in a defined_contribution_plan is divided into separate_accounts and the beneficiaries with respect to one separate_account differ from the beneficiaries with respect to the other separate_accounts of the employee under the plan for years subsequent to the calendar_year containing the date as of which the separate_accounts were established or date of death if later such separate_account under the plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account under the plan satisfy sec_401 however the applicable distribution period for each such separate_account is determined disregarding the other beneficiaries only if the separate_account is established on a date no later than the last day of the year following the calendar_year of the employee’s ira holder’s death sec_1_401_a_9_-8 of the final regulations q a-3 defines separate_accounts for purposes of code sec_401 as separate portions of an employee’s benefit reflecting the separate interests of the employee’s beneficiaries under the plan as of the date of the employee’s death for which separate_accounting is maintained the _ separate_accounting must allocate all post-death investments gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro_rata basis in a reasonable and consistent manner among the separate_accounts page sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table used to compute the life expectancy of an individual as previously noted taxpayers must compute minimum required distributions for in accordance with the final calendar years beginning with calendar_year regulations referenced above with respect to your second ruling_request based on the facts contained herein the service believes that the separate_account requirements of sec_1_401_a_9_-8 of the final regulations qs as-2 have been met for years subsequent to calendar_year additionally based on the facts contained herein the representation that trust t is intended to qualify as a special needs trust under state and federal_law to preserve taxpayer b’s eligibility to receive public benefits and with reference to the conclusion reached on the first ruling regarding the status of trust t as a grantor_trust the service believes that it is appropriate to calculate the annual distributions required under code sec_401 made applicable to iras x and y pursuant to code sec_408 made to trust t from ira y by using taxpayer b’s life expectancy our conclusion to this second ruling_request does not change even after taxpayer b’s share of taxpayer a’s ira x is transferred by means of a trustee to trustee transfer to ira y an ira set up and maintained in the name of taxpayer a to benefit taxpayer b through trust t thus with respect to your second ruling_request the service concludes as follows the trustee of trust t guardian may calculate the annual distributions required under code sec_401 made applicable to iras x and y pursuant to code sec_408 to be made to trust t from ira y by using taxpayer b’s life expectancy this ruling letter is based on the assumption that ira x either has met is meeting or will meet the requirements of code sec_408 at all times relevant thereto furthermore it assumes that ira y will also meet the requirements of code sec_408 at all times relevant thereto it also assumes that trust t is valid under the laws of state w as represented finally it assumes that the disclaimer referenced herein met the requirements of code sec_2518 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent the original of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact - dd address all correspondence to se t ep ra t3 phone or at either - - esquire fax please sincerely yours queen v7 rances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
